Title: From John Adams to James Warren, 15 December 1782
From: Adams, John
To: Warren, James


Dear Sir
Paris Decr. 15. 1782

This goes with the Preliminary Treaty between the Crown of G. Britain and the United States of America—it is not to be in force untill France and Great Britain Shall agree and sign. When this will be is not yet known, it is Supposed that the principal Points remaining are Spanish or Dutch.
The great Interests of our Country in the West and in the East are Secured as well as her Independence. St Croix is the Boundary against Nova Scotia. The Fisheries are very Safe. the Missisippi and Western Lands to the middle of the great Lakes, are as well secured to Us as they could be by England.— All these Advantages would not have been obtained if We had litterally pursued our Instructions, the Necessity of departing from which in some degree will I hope be our Excuse. The King of Sweeden is the first Power in Europe who has invited Us to an alliance— the Commissioners are Arrived here, and the Treaty will be soon made. The other neutral Powers may possibly acknowledge our Independence all together.— it is possible, that England herself may advise it, but this is no more than Conjecture. The K. of Sweeden has inserted in his Commission an handsome Compliment to Us. Says that he had a great desire to form a Connection with a People who had So well established their Independence, and by their Wisdom and Bravery So well deserved it.
England has been wise to be the third Power in Europe to acknowledge Us. Is it my Vanity which makes me believe that the Dutch Negotiation has wrought this mighty Reverse, and carried Us tryumphantly to the End of all our Wishes? without this, the War would have continued for years, and the House of Bourbon so pressed for Peace and We so dependent on them that We should have lost the Western Country and the Fisheries. and very probably been left in a Truce, in a state of Poverty and Weakness, which would have made Us long the miserable satellites of some great European Planet.
It is the Providence of God, not the good Will of England of France, nor yet the Wisdom and Firmness of Congress that has done this.— To that Providence let us with humble Gratitude and Adoration ascribe it.— Without making an ostentation of Piety upon the occasion however, let Us turn our Thoughts to what is future. The Union of the states, an Affectionate Respect and Attachment among all their Members, the Education of the rising Generation, the Formation of a national system of Œconomy Policy, and Manners are the great Concerns which still lye before us.— We must guard as much as Prudence will permit against the Contagion of European Manners, and that excessive Influx of Commerce Luxury and Inhabitants from abroad, which will soon embarrass Us.
with great Esteem, your Fnd.
